Sherwood, C. J.
In general indorsements made upon promissory notes are presumed to have been made at the time such indorsements bear date. Horton v. Bayne, 52 Mo. 531. If, however, there be any thing in the indorsement indicative of alteration, the usual presumption ceases, and it then devolves upon the holder of the paper to explain that which is apparently suspicious. Mathews v. Coalter, *1439 Mo. 696; Patterson v. Fagan, 38 Mo. 70: 1 Greenl. Ev., § 564 and cases cited. Eor this reason no error occurred in the refusal of plaintiff’s first declaration of law. The case of Carter, Adm. of English, v. Carter, 44 Mo. 195, by no means militates against the herein expressed views, and the judgment is affirmed.
All concur.
Arrirmed.